PER CURIAM:
Clester Earlis Carter, a federal prisoner, appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Carter v. Stansberry, No. CA-05-16 (E.D.N.C. Mar. 10, 2005). We dispense with oral argument because the facts and legal contentións are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED